Citation Nr: 1638726	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI), headaches, and memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is associated with the claims file.

In June 2014, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a skin rash, and entitlement to service connection for a right knee disability to the RO for additional development.  In March 2015, while in remand status, the RO granted service connection for an acquired psychiatric disability, a skin rash, and a right knee disability.  As this constitutes a full grant of the benefits sought, these issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 Remand, the Board noted that the Veteran reported in-service treatment for headaches at an emergency room following a head injury, and asked that the RO contact the Veteran to identify the hospital where he received treatment and then obtain the identified records.  In a July 2014 statement, the Veteran reported that he received treatment for his headaches during service at an emergency room in the medical facility at Camp Walker in Daegu, Korea.  He noted that he received injections for treatment of his headaches.  In September 2014, the RO requested all of the Veteran's service treatment records from the Records Management Center (RMC), and in January 2015, the RMC responded that no records were located.

The Board believes that additional efforts should be made to obtain the identified in-service treatment records from the medical facility at Camp Walker.  First, the RO should request that the Veteran identify a relative time frame for his treatment in the emergency department at Camp Walker.  Thereafter, the RO should specifically request the identified records from the National Personnel Records Center (NPRC), from the U.S. Army Medical Department at Camp Walker, and from any other appropriate federal records repository.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the pertinent time period for his treatment for headaches in the emergency department at Camp Walker in Daegu, Korea.

2.  Whether or not the Veteran responds, the RO must request all emergency department records of the Veteran's treatment at Camp Walker in Daegu, Korea from the NPRC, the U.S. Army Medical Department at Camp Walker in Daegu, Korea, and any other appropriate federal records repository.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If the RO is unable to secure the identified records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  If, and only if, records of the Veteran's treatment at the U.S. Army Hospital at Camp Walker are obtained, return the claims file to the August 2014 VA examiner, if available, for a clarifying opinion.  If this examiner is not available, arrange for the opinion to be provided by another qualified person.  If a new examination is deemed necessary, one should be scheduled. 

The reviewer should express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that Veteran has residuals of a head injury, to include TBI, headaches, or memory loss, which are related to his active duty service.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the service treatment records, all treatment records from the U.S. Army Hospital at Camp Walker, the Veteran's lay statements and all other lay statements of record, and the Veteran's testimony in the opinion provided.  A complete rationale must be provided for all opinions and conclusions reached.

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




